UNITED STATES COURT OF APPEALS
                           FOR THE FIFTH CIRCUIT


                                 No. 02-30763


                              RAMONA N. RATCLIFF,

                                                      Plaintiff-Appellant,

                                     versus

                         EXXONMOBIL CORPORATION,

                                              Defendant-Appellee.
_________________________________________________________________

           Appeal from the United States District Court
               for the Eastern District of Louisiana
                           (01-CV-2618-R)
_________________________________________________________________
                         December 31, 2002

Before BARKSDALE, DEMOSS, and BENAVIDES, Circuit Judges.

PER CURIAM:*


      Ramona Ratcliff appeals the summary judgment awarded against

her   claims   for:     age    and   race   discrimination   under   the   Age

Discrimination in Employment Act (ADEA) and Title VII; and denial

of pension rights under the Employee Retirement Income Security Act

(ERISA).

      Ratcliff was employed as a secretary by Exxon for 17 years,

until a downsizing in 1999, connected with the company’s merger

with Mobil.    In December 1999, Ratcliff was laid off and given a


      *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
severance package.       In September 2000, ExxonMobil conducted a

search to fill eight positions in its New Orleans office.

     Ratcliff, with 16 others, applied for these positions.       She

was then 54 years old.    When she applied, she spoke with the hiring

supervisor, who noted: “I thought you took the pension”.      Ratcliff

was one of five applicants considered for more than one position.

In both instances, however, ExxonMobil hired another applicant. Of

the eight hirees, six were minorities and three were 49, 51 and 58

years old, respectively.

     Ratcliff had received average to low performance ratings

during her previous Exxon employment.       And, her former supervisor

informed those in charge of the hiring decisions that Ratcliff

lacked necessary computer skills and had shown no desire to improve

them.   The hired candidates were allegedly more qualified than

Ratcliff.     In one case, the employee had more than 28 years of

experience with Exxon and had consistently received higher grades

than Ratcliff on her performance reports.      In the other case, the

employee, unlike Ratcliff, had extensive experience with relevant

computer programs.

     A summary judgment is reviewed de novo. E.g., Daniels v. City

of Arlington, 246 F.3d 500, 502 (5th Cir.), cert. denied, 534 U.S.

951 (2001).    Such judgment is proper when there exists no genuine

issue of material fact and the movant is entitled to a judgment as

a matter of law.   FED. R. CIV. P. 56(c).   We “view the facts and the


                                   2
inferences to be drawn therefrom in the light most favorable to the

nonmoving party”.          Daniels at 502.

      The district court accepted that Ratcliff had stated a prima

facie case of discrimination under the McDonnell Douglas Corp. v.

Green, 411 U.S. 792 (1973), burden-shifting scheme.                           Citing the

relative qualifications              of    the    applicants,      ExxonMobil    offered

legitimate, non-discriminatory reasons for the employment decision.

Under the McDonnell Douglas framework, a plaintiff may show those

reasons are pretextual.              Ratcliff essentially bases her claim of

pretext on her conclusory opinion that she was more qualified than

those hired for the positions.                “In order to establish pretext by

showing the losing candidate has superior qualifications, the

losing candidate’s qualifications must leap from the record and cry

out ... that [she] was vastly — or even clearly — more qualified

for the subject job.” Price v. Federal Express Corp., 283 F.3d 715,

723   (5th   Cir.       2002)   (quotation         marks   and     internal    citations

omitted).        Ratliff has not satisfied that standard.

      Ratcliff      also      claims      ExxonMobil’s     refusal     to     rehire    her

violates     §    510    of   ERISA       (“unlawful    ...   to    discharge     ...    or

discriminate        against      a    participant       ...   for     the   purpose      of

interfering       with    the    attainment        of   any   right    to   which      such

participant may become entitled under the plan.”). 29 U.S.C. §

1140.   She bases this claim on the statement made to her by the

hiring supervisor.            Even assuming a non-employee could bring suit


                                              3
under § 510 for a company’s failure to rehire her, Ratcliff has

offered   no   evidence   of   discriminatory   intent   to   prevent   the

attainment of benefits.        See Stafford v. True Temper Sports, 123

F.3d 291, 295 (5th Cir. 1997).

                                                              AFFIRMED




                                     4